People v Wilson (2018 NY Slip Op 04924)





People v Wilson


2018 NY Slip Op 04924


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


855 KA 16-01947

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vEARL J. WILSON, DEFENDANT-APPELLANT. 


J. SCOTT PORTER, SENECA FALLS, FOR DEFENDANT-APPELLANT.
BARRY L. PORSCH, DISTRICT ATTORNEY, WATERLOO, FOR RESPONDENT. 

	Appeal from a judgment of the Seneca County Court (Dennis F. Bender, J.), rendered August 19, 2016. The appeal was held by this Court by order entered March 23, 2018, decision was reserved and the matter was remitted to Seneca County Court for further proceedings (159 AD3d 1600). The proceedings were held and completed (Dennis F. Bender, J.). 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on April 25 and 26, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed upon stipulation.
Entered: June 29, 2018
Mark W. Bennett
Clerk of the Court